DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 07/11/2022 and the Response and Amendment filed 06/11/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 101 rejections of claims 1, 3, 5, and 6 have been withdrawn; (2) the 35 U.S.C. 103 rejection of claim 10 over Rowley and JPO as evidenced by Koh has been withdrawn; and (3) the 35 U.S.C. 103 rejections of claims 3 and 4 over Rowley, JPO, and Koh as evidenced by Koh have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 3-8, 10, and 12-14
Withdrawn claims: 				None
Previously cancelled claims: 		2, 9, 11
Newly cancelled claims:			3-4, 10
Amended claims: 				1, 8
New claims: 					None
Claims currently under consideration:	1, 5-8, 12-14
Currently rejected claims:			1, 5-8, 12-14
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2022 has been entered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley (Rowley, A.M., “Volatile Flavor Profile of Tomato (Lycopersicon esculentum Mill.) as Affected by Tissue Disruption”, 2001; previously cited) in view of the Japan Patent Office (Tomato Flavor, Publication of Japanese Patent Office, Well Known/Commonly Used Techniques (Flavor) Part II, Flavor for Food Products, Japanese Patent Office, January 14, 2000, pages 893-896 (page numbers of attached pdf used for citations; cited in the IDS), hereinafter referred to as “JPO”, Blaker (US 2003/0129292), and Koh (Koh et al., “Effects of industrial tomato paste processing on ascorbic acid, flavonoids and carotenoids and their stability over one-year storage”, 2011, Journal of the Science of Food and Agriculture; previously cited).
Regarding claim 1, Rowley teaches a heat-treated tomato product, comprising tomato (corresponding to tomato paste) (page 6, paragraph 4).  Rowley teaches that at least 2 ppb of 2-isobutylthiazole in a food product is necessary for its detection and that concentrations above 50 ppb impart an unpleasant flavor (page 6, paragraph 4).  This disclosure teaches a content of 2-isobutylthiazole, which falls within the claimed range.  Rowley also discloses that blended tomatoes contain a mass ratio of 3-hexenol to 2-isobutylthiazole of about 1.0:5.2 and a mass ratio of 3-hexenol to 6-methyl-5-hepten-2-one of about 1.0:15.88 (Table 1 on page 33).  The mass ratio of 3-hexenol to 2-isobutylthiazole falls within the claimed range while the mass ratio of 3-hexenol to 6-methyl-5-hepten-2-one approaches the claimed range, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Rowley does not teach: (A) that the tomato product is heat-treated; (B) the concentrations of these components in the heat-treated tomato product; (C) that the heat-treated tomato product is further heat treated or sterilized; or (D) that the product has a Brix value of 10-20.
However, Koh teaches that tomato paste is produced from heated tomatoes (page 1, column 2, paragraph 1) and that commercial tomato paste is generally made using a multi-step process which includes heat sterilization at 100°C for 3-5 min (page 1, column 2, paragraph 1).  JPO teaches a conventional process of making tomato paste wherein an RO film is used during the concentration step in order to prevent volatilization (second paragraph under “Tomato Concentrated Products”). This disclosure suggests that the same mass ratio of components found in raw tomatoes would be found in heat-treated tomatoes.  Blaker teaches that processed tomato products such as tomato paste [0034] with a firm consistency [0008] have a Brix value of 10-25° [0039] including 10° and 20° [0005], which fall within the claimed range.  Blaker teaches that highly concentrating tomato products adversely affects the flavor and color of the product due to burning in the evaporator [0006].
It would have been obvious for a person of ordinary skill in the art to have sterilized the tomato paste of Rowley as taught by Koh.  Since it is known that general methods of producing tomato paste includes sterilizing the tomato paste at 100°C for 3-5 min, it would be obvious for a practitioner to have produced tomato paste using the disclosed time and temperature, which renders the claim obvious.  It is noted that claim 1 is a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Although the combination of prior art teaches that the heat-treated tomato product is sterilized as claimed, the recitation of a particular method of heat sterilization (i.e., 70-100°C for 3-20 minutes) and a particular method of heat treatment (i.e., 60-100°C for 3-30 minutes) are method steps.  Therefore, these specific method steps do not contribute to patentability of the claimed product and prior art teaching that the heat-treated tomato product is heat-treated or sterilized fulfills the limitations of this product claim. 
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley by using an RO film as taught by JPO.  Since Rowley discloses tomato paste and that tomato-flavor perception is dependent upon the concentration of volatile and non-volatile components in the food product (page 3, paragraph 1; page 10, paragraph 1), a skilled practitioner would be motivated to consult an additional reference such as JPO in order to determine a suitable method of preserving the tomato flavor in the tomato paste, thereby rendering the mass ratio of 3-hexenol to 2-isobutylthiazole obvious.  
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley to have a Brix value as taught by Blaker.  Since Rowley teaches that the product is tomato paste, but does not disclose a Brix value for the tomato paste, a skilled practitioner would have been motivated to consult an additional reference such as Blaker in order to determine a suitable Brix value that would preserve the flavor and color of the product as well as prevent burning in the evaporator and impart an acceptable consistency.
Regarding claim 5, Rowley teaches a tomato-based food comprising the heat-treated tomato product according to claim 1 (corresponding to tomato paste) (page 6, paragraph 4).
Regarding claim 6, Rowley teaches the invention as disclosed above in claim 5, including the content of heat-treated tomato product is a tomato paste (page 6, paragraph 4) and therefore, the content of the heat-treated tomato product in the food is 100%.   
Regarding claim 7, Rowley teaches the invention as disclosed above in claim 5, including the tomato-based food is sterilized by heat sterilization at 100°C for 3-5 min (page 1, column 2, paragraph 1), which falls within the claimed temperature and time ranges.  It is noted that claim 7 is a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Although the combination of prior art teaches that the heat-treated tomato product is sterilized as claimed, the recitation of a particular method of heat sterilization (i.e., 70-100°C for 3-20 minutes) is a method step.  Therefore, this specific method step does not contribute to patentability of the claimed product and prior art teaching that the heat-treated tomato product is sterilized fulfills the limitations of this product claim.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley (Rowley, A.M., “Volatile Flavor Profile of Tomato (Lycopersicon esculentum Mill.) as Affected by Tissue Disruption”, 2001; previously cited) in view of JPO (Tomato Flavor, Publication of Japanese Patent Office, Well Known/Commonly Used Techniques (Flavor) Part II, Flavor for Food Products, Japanese Patent Office, January 14, 2000, pages 893-896 (page numbers of attached pdf used for citations; cited in the IDS), as evidenced by Koh (Koh et al., “Effects of industrial tomato paste processing on ascorbic acid, flavonoids and carotenoids and their stability over one-year storage”, 2011, Journal of the Science of Food and Agriculture; previously cited).
Regarding claim 8, Rowley teaches a heat-treated tomato product (corresponding to tomato paste (page 6, paragraph 4)).  Rowley teaches that at least 2 ppb of 2-isobutylthiazole in a food product is necessary for its detection and that concentrations above 50 ppb impart an unpleasant flavor (page 6, paragraph 4).  This disclosure teaches a content of 2-isobutylthiazole, which falls within the claimed range.  Rowley also discloses that blended tomatoes contain a mass ratio of 3-hexenol to 2-isobutylthiazole of about 1.0:5.2 and a mass ratio of 3-hexenol to 6-methyl-5-hepten-2-one of about 1.0:15.88 (Table 1 on page 33).  The mass ratio of 3-hexenol to 2-isobutylthiazole falls within the claimed range while the mass ratio of 3-hexenol to 6-methyl-5-hepten-2-one approaches the claimed range, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.   Since Rowley teaches that the heat-treated tomato product is a tomato paste (page 6, paragraph 4), the content of the heat-treated tomato in the mixture would be 100% by mass, which falls within the claimed content range.  Rowley also teaches that the content of the flavor component 2-isobutylthiazole is adjusted by adding it to the heat-treated tomato product (page 6, paragraph 4).  This disclosure fulfills the limitation that the flavor component content is adjusted by adding the flavor component to the heat-treated tomato product; adding a flavoring agent containing the flavor component to the heat-treated tomato product; and adding a food material containing the flavor component to the heat-treated tomato product as claimed.  Rowley does not teach a method of preparing a heat-treated tomato product comprising the steps of crushing/grinding raw material tomatoes, heating the raw material tomatoes, and adjusting contents of the flavor components to have the claimed mass ratio. 
However, JPO teaches a conventional process of making tomato paste comprising: crushing raw material tomatoes and heating the crushed raw material tomatoes (corresponding to heating at 90°C or 60-70°C) (page 1, second paragraph under “Tomato Concentrated Products”), thereby preparing a heat-treated tomato.  JPO also teaches an RO film is used during the concentration step in order to prevent volatilization of substances (second paragraph under “Tomato Concentrated Products”), thereby adjusting contents of the flavor components by preserving the amounts of volatile substances in the resulting product that were found in the tomato prior to heat treatment. 
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley using the method steps as taught by JPO.  Since Rowley discloses a tomato paste and that tomato-flavor perception is dependent upon the concentration of volatile and non-volatile components in the food product (page 3, paragraph 1; page 10, paragraph 1), a skilled practitioner would be motivated to consult an additional reference such as JPO in order to determine a suitable method of producing a tomato paste with a desirable tomato flavor, thereby rendering the claimed method steps obvious.
Regarding claim 14, Rowley teaches a heat-treated tomato product produced by the method according to claim 8 (corresponding to tomato paste) (page 6, paragraph 4).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rowley (Rowley, A.M., “Volatile Flavor Profile of Tomato (Lycopersicon esculentum Mill.) as Affected by Tissue Disruption”, 2001; previously cited) in view of JPO (Tomato Flavor, Publication of Japanese Patent Office, Well Known/Commonly Used Techniques (Flavor) Part II, Flavor for Food Products, Japanese Patent Office, January 14, 2000, pages 893-896 (page numbers of attached pdf used for citations; cited in the IDS), as evidenced by Koh (Koh et al., “Effects of industrial tomato paste processing on ascorbic acid, flavonoids and carotenoids and their stability over one-year storage”, 2011, Journal of the Science of Food and Agriculture; previously cited) as applied to claim 8 above, and further in view of Blaker (US 2003/0129292).
Regarding claim 12, Rowley teaches the invention as disclosed above in claim 8, including the heat-treated product is tomato paste (page 6, paragraph 4).  It does not teach the Brix value of the product to be 6-34.
However, Blaker teaches that processed tomato products such as tomato paste [0034] with a firm consistency [0008] have a Brix value of 10-25° [0039] including 10° and 20° [0005], which fall within the claimed range.  Blaker teaches that highly concentrating tomato products adversely affects the flavor and color of the product due to burning in the evaporator [0006].
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley to have a Brix value as taught by Blaker.  Since Rowley teaches that the product is tomato paste, but does not disclose a Brix value for the tomato paste, a skilled practitioner would have been motivated to consult an additional reference such as Blaker in order to determine a suitable Brix value that would preserve the flavor and color of the product as well as prevent burning in the evaporator and impart an acceptable consistency.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rowley (Rowley, A.M., “Volatile Flavor Profile of Tomato (Lycopersicon esculentum Mill.) as Affected by Tissue Disruption”, 2001; previously cited) in view of JPO (Tomato Flavor, Publication of Japanese Patent Office, Well Known/Commonly Used Techniques (Flavor) Part II, Flavor for Food Products, Japanese Patent Office, January 14, 2000, pages 893-896 (page numbers of attached pdf used for citations; cited in the IDS), as evidenced by Koh (Koh et al., “Effects of industrial tomato paste processing on ascorbic acid, flavonoids and carotenoids and their stability over one-year storage”, 2011, Journal of the Science of Food and Agriculture; previously cited) as applied to claim 8 above, and further in view of Koh (Koh et al., “Effects of industrial tomato paste processing on ascorbic acid, flavonoids and carotenoids and their stability over one-year storage”, 2011, Journal of the Science of Food and Agriculture; previously cited).
Regarding claim 13, Rowley teaches the invention as disclosed above in claim 8, including the heat-treated product is tomato paste (page 6, paragraph 4).  It does not teach the product is sterilized.
However, Koh teaches that commercial tomato paste is generally made using a multi-step process which includes heat sterilization at 100°C for 3-5 min (Koh, page 1, column 2, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley through heat sterilization as taught by Koh.  Since it is known that general methods of producing tomato paste includes sterilizing the tomato paste at 100°C for 3-5 min, it would be obvious for a practitioner to have produced tomato paste using the disclosed time and temperature, which renders the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §101 of claims 1, 3, 5, and 6: Applicant’s arguments have been fully considered and are considered persuasive.
Applicant amended claim 1 to incorporate the subject matter of newly-canceled claim 4.  Applicant canceled claim  3.  Applicant amended claim 1 to recite that the heat-treated tomato product is heat treated to 60-100°C for 3-30 minutes as described in the specification.  Applicant argued that the temperatures for heat treatment or sterilization of the heat-treated tomato product cannot be considered as a natural state in which tomatoes are grown.  Applicant stated that the heat-treated tomato product is markedly different from raw tomatoes chemically, physically, and functionally due to the heat treatment of the tomatoes inactivating an enzyme which suppresses the collapse of tomato tissues, allowing them to maintain the solid state (Applicant’s Remarks, page 7, paragraphs 1-3).
The cancelation of claim 3 renders its rejection moot.  The amendment of claim 1 requiring that the heat-treated tomato product be further heat-treated or sterilized obviates the rejection as sterilization requires temperatures above environmental temperature to which a raw tomato would naturally experience.  Therefore, the 35 U.S.C. §101 rejections of claims 1 and  5-6 are withdrawn.

Claim Rejections – 35 U.S.C. §103 of claims 1, 5, 6, 8, 10, and 14 over Rowley and JPO as evidenced by Koh:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 1 to require the heat-treated tomato product be further heat-treated or sterilized and for the heat-treated tomato product to have a Brix value of 10-20.  Applicant argued that Koh does not teach the Brix value as now recited by claim 1.  Applicant stated that a person of ordinary skill would consider the processing method disclosed in Koh as the method to obtain its disclosed Brix value and that the person would not have any motivation to modify this method to obtain the Brix value recited in amended claim 1 (Applicant’s Remarks, page 8, paragraph 1 – page 9, paragraph 2).
However, in the new grounds of rejection of claim 1, the claimed Brix value is taught by Blaker instead of Koh.  Blaker teaches a tomato paste [0034] having a Brix value of 10-25° [0039], such as 10° and 20° [0005], which falls within the claimed range. 
Applicant then argued that amended claims 1 and 8 recite specific amounts of 2-isobutylthiazole in combination with other limitations which unexpectedly results in the heat-treated tomato product having a stewed feeling of freshly cooked tomato without an odd taste.  Applicant pointed to the results of the sensory evaluation of inventive test samples of Test No. 2-9 as showing that that the incorporation of the 2.0-1000 ppb of 2-isobutylthiazole in a tomato product provides a stewed feeling of a freshly cooked tomato dish.  Applicant stated that a 2-isobutylthiazole concentration outside of this claimed range (i.e., results from Test No. 1 and 10) results in a tomato product that has an odd flavor and does not have a stewed feeling of a freshly cooked tomato dish.  Applicant stated that the prior art references do not specifically teach or suggest a stewed feeling of a freshly cooked tomato dish.  Applicant stated that Rowley teaches away from the claimed 2-isobutylthiazole concentration since it teaches that a concentration above 50 ppb results in a product having an unpleasant flavor.  Applicant stated that the claimed concentration of 2-isobutylthiazole is shown to be critical to the invention as described in MPEP 2144.05.  Applicant amended claim 8 to include subject matter from newly-canceled claim 10.  Applicant argued that none of the cited prior art teaches or suggests enhancement of a heat-treated tomato product with a fresh feeling and stewed feeling of a freshly cooked tomato dish or a method of producing such a product.  Applicant stated that a person of ordinary skill in the art would not have arrived at the claimed method of amended claim 8 by the combined teachings of Rowley, JPO, and Koh (Applicant’s Remarks, page 9, paragraph 3 – page 12, paragraph 2).
However, Rowley stated that tomato-flavor perception is dependent upon the concentration of volatile and non-volatile components in the food product (page 3, paragraph 1; page 10, paragraph 1).  Rowley also stated that when 2-isobutylthiazole is added to tomato juice or paste, it produces a fresh tomato-like flavor (page 6, paragraph 4).  Therefore, Applicant’s assertion of unexpected results are not supported since it would be obvious that a cooked tomato product having the type and amount of flavor components associated with a fresh tomato product such as 2-isobutylthiazole would have a fresh taste.  Furthermore, Applicant’s showing of criticality of the range is not sufficient to overcome the rejection.  Rowley also discloses a concentration of 2-50 ppb (page 6, paragraph 1), which falls within the claimed concentration.  Therefore, the assertion that Rowley teaches away from the claimed 2-isobutylthiazole concentration is not supported.  Since the combination of prior art applied to claims 1 and 8 has been shown to fully teach the features of these claims and Applicant’s arguments have been shown to be unpersuasive, the rejections of the remaining claims stand as written herein while the rejection of canceled claim 10 is moot.

Claim Rejections – 35 U.S.C. §103 of claims 3, 4, 7, 12, and 13 over Rowley, JPO, and Koh as evidenced by Koh: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claims 3 and 4 which moots their rejections.  Applicant argued that claims 7, 12, and 13 are patentable over the cited prior art by virtue of their dependence on claims 1 and 8 (Applicant’s Remarks, page 12, paragraphs 3-4).
However, new grounds of rejection have been applied to claims 7 and 12 as described above while the rejection of claim 13 is maintained.  Since the combination of prior art applied to claims 1 and 8 has been shown to fully teach the features of these claims as described in the responses above and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 1 and 8 (and their dependents) stand as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791